DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 21, the specification, as originally filed, lacks antecedent basis for one or more slits having a width ranging from .001 millimeters to several inches”.  Although the slit (115) depicted in applicant’s Fig. 1 may have a length of .001 millimeters to several inches, there is nothing in applicant’s original specification showing that applicant ever contemplated the slit having a width of .001 millimeters to several inches.  It is noted that paragraphs [0053] and [00111] of applicant’s original specification only states the slit (115) may have a width of 1 mm to one half inch.  This is a new matter rejection.
Regarding claim 21, the specification, as originally filed” lacks antecedent basis for expansion of the slit ranging from one to several hundred microns during the microwave cooking process.  Although applicant’s original specification may disclose expansion of the slit during the microwave cooking process, there is nothing in the applicant’s original application indicating that applicant ever contemplated a specific range of expansion, as is now claimed.  This is a new matter rejection.
	Regarding claim 28, the specification, as originally filed, lacks antecedent basis for at least some of the one or more slits having a length of 1 m to ½ inch.  Although paragraphs [0053] and [00111] of applicant’s original specification states the slit (115) may have a width of 1 mm to one half inch, there is nothing in applicant’s original application that applicant ever contemplated at least some of the one or more slits having a length of 1 m to ½ inch.  This is a new matter rejection.
	Regarding claim 30, the specification fails to provide an adequate written description the one or more slits being located to allow uniform pressure release across the food during the microwave cooking process. 
Regarding claim 31, the specification, as originally filed, lacks antecedent basis for one or more punch slits having a width ranging from .001 millimeters to several inches”.  Although slit (115) depicted in applicant’s Fig. 1 may have a length of .001 millimeters to several inches, there is nothing in applicant’s original specification showing that applicant ever contemplated the slit having a width of .001 millimeters to several inches.  It is noted that paragraphs [0053] and [00111] of applicant’s original specification only states the slit (115) may have a width of 1 mm to one half inch.  This is a new matter rejection.
Regarding claim 31, the specification, as originally filed” lacks antecedent basis for expansion of the punch slit ranging from one to several hundred microns during the microwave cooking process.  Although applicant’s original specification may disclose expansion of the punch slit during the microwave cooking process, there is nothing in the applicant’s original application indicating that applicant ever contemplated a specific range of expansion, as is now claimed.  This is a new matter rejection.
Regarding claim 31, the specification, as originally filed, lacks antecedent basis for one or more “punch slits” being “air permeable under standard atmospheric conditions and which extend all the way through the first and second base films.  The only occurrences of the term “punch slit” is in paragraph [0067] of applicant’s original specification, which states a “punch slit” only penetrates 50% of the first base film.  This is a new matter rejection.
Regarding claim 32, the specification fails to provide an adequate written description of the venting system includes two or more punch slits.  The only occurrences of the term “punch slit” is in paragraph [0067] of applicant’s original specification.
Regarding claim 33, the specification fails to provide an adequate written description of one or more punch slits are formed from a plurality of microperforations proximally located.  The only occurrences of the term “punch slit” is in paragraph [0067] of applicant’s original specification.
Regarding claim 35, the specification fails to provide an adequate written description of one or more punch slits comprise one or more elliptical microperforations.  The only occurrences of the term “punch slit” is in paragraph [0067] of applicant’s original specification.
punch slits having a length of 1 mm to ½ inch.  Although paragraphs [0053] and [00111] of applicant’s original specification states the slit (115) may have a width of 1 mm to one half inch, there is nothing in applicant’s original application that applicant ever contemplated at least some of the one or more punch slits having a length of 1 mm to ½ inch.  This is a new matter rejection.
Regarding claim 37, the specification fails to provide an adequate written description of at least one of the one or more punch slits is positioned in a central portion or near an edge of the microwavable food package.  The only occurrences of the term “punch slit” is in paragraph [0067] of applicant’s original specification.
Regarding claim 39, the specification fails to provide an adequate written description of one or more slits being located to allow uniform pressure release across the food during the microwave cooking process. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, it is unclear how “one…slit” can be “spaced…apart”.
In claim 31, it is unclear how “one…punch slit” can be “spaced…apart”.


Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(a) or (b) or 35 U.S.C. 112 (pre-AIA ), first or second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 28, 31-34, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,672,406 to Challis et al.
Regarding claim 21, Challis et al. discloses a microwavable food package (column 6, lines 24-39) comprising a first base film and a second base film that are bonded (column 3, lines 48-67 through column 4, lines 1-14) or laminated (column 3, lines 12-31) and that include one or more laser or mechanically formed holes (column 2, lines 56-59) formed as slits (Fig. 3), which have one or more length(s) and which extend all the way through the first and second base films (column 4, lines 64-67 through column 5, lines 1-18).  Challis et al. discloses the gas permeability of the apertured laminate increases from 5° C to 20° C (column 2, lines 60-64), which meets the structure implied by the functional recitation “slits…are air permeable under standard atmospheric conditions”.  Challis et al. discloses the first and second base films are configured to form the microwavable food package having an interior for cooking food (column 
However, Challis et al. does not disclose the one or more slits configured having a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart.  Challis et al. teaches that it is known in the art to choose a hole size that would be most suitable for a particular application and make the hole with a geometrically determined height-to-width ratio (column 4, lines 64-67 through column 5, lines 1-18).  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure one or more slits with a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart in the Challis et al. package, since such a modification would have involved a mere change in the size of a component.  In this case, the width of the slits making up the fully cut “H” and height-to-width ratio of the fully cut “H” in Challis et al.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Configuring one or more slits with a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart in the Challis et al. package, as discussed above, which meets the structure implied by the functional recitation “wherein 
Regarding claim 22, Challis et al. discloses the venting system includes one slit (claim 1).
Regarding claim 23, Challis et al. discloses the venting system includes two or more slits (claim 2).
Regarding claim 24, Challis et al. discloses the slits are laser-formed (column 4, lines 64-67 through column 5, lines 1-18).
Regarding claim 25, Challis et al. discloses the slits are formed from a plurality of microperforations (slits) proximally located (Fig. 3).
Regarding claim 26, Challis et al. discloses the plurality of microperforations form a continuous opening (Fig. 1) in response to a change in temperature, which meets the structure implied by the functional recitation “during the microwave cooking process.”
Regarding claim 28, Challis et al. discloses the slits are 3 mm long (column 3, lines 48-67 through column 4, lines 1-13).
Regarding claim 21, Challis et al. discloses a microwavable food package (column 6, lines 24-39) comprising a first base film and a second base film that are bonded (column 3, lines 48-67 through column 4, lines 1-14) or laminated (column 3, lines 12-31) and that include one or more laser or mechanically formed holes (column 2, lines 56-59) formed as punch slits (Fig. 3), which have one or more length(s) and which extend all the way through the first and second base films (column 4, lines 64-67 through column 5, lines 1-18).  Challis et al. discloses the gas permeability of the apertured laminate increases from 5° C to 20° C (column 2, lines 60-64), which meets the structure implied by the functional recitation “punch slits…are air permeable under standard atmospheric conditions”.  Challis et al. discloses the first and second base films 
However, Challis et al. does not disclose the one or more punch slits configured having a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart.  Challis et al. teaches that it is known in the art to choose a hole size that would be most suitable for a particular application and make the hole with a geometrically determined height-to-width ratio (column 4, lines 64-67 through column 5, lines 1-18).  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure one or more punch slits with a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart in the Challis et al. package, since such a modification would have involved a mere change in the size of a component.  In this case, the width of the punch slits making up the fully cut “H” and height-to-width ratio of the fully cut “H” in Challis et al.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Configuring one or more punch slits with a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart in the Challis et al. package, as 
Regarding claim 32, Challis et al. discloses the venting system includes two or more punch slits (Fig. 3).
Regarding claim 33, Challis et al. discloses the slits are formed from a plurality of microperforations (slits) proximally located (Fig. 3).
Regarding claim 34, Challis et al. discloses the plurality of microperforations form a continuous opening (Fig. 1) in response to a change in temperature, which meets the structure implied by the functional recitation “during the microwave cooking process.”
Regarding claim 36, Challis et al. discloses the slits are 3 mm long (column 3, lines 48-67 through column 4, lines 1-13).
Regarding claim 38, Challis et al. discloses the venting system includes one or more microperforations (slits; Fig. 3).

Claims 27, 29, 30, 35, 37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,672,406 to Challis et al. and Patent Application Publication No. 2005/0003150 to Lin.
Regarding claims 27 and 35, Challis et al. discloses the claimed invention, except for the slits comprising one or more elliptical microperforations.  Lin teaches that it is known in the art to provide slits comprising one or more conic-shaped micro-gaps, which encompasses the recitation “elliptical microperforations”, in an analogous package.  It would have been an obvious matter of design choice at the time the invention was made to make the slits in the Challis et al. package comprise one or more elliptical microperforations or whatever form or 
Regarding claims 29 and 37, Challis et al. discloses the claimed invention, except for at least one of the one or more slits is positioned in a central portion or near an edge of the package.  Lin teaches that it is known in the art to position slits in a central portion and near an edge of an analogous package (Fig. 8).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the slits in a central portion or near an edge of the Challis et al. package, as in Lin, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claims 30 and 39, positioning the slits in a central portion or near an edge of the Challis et al. package, as in Lin and discussed above, meets the structure implied by the functional recitation “to allow uniform pressure release across the food during the microwave cooking process.”

Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered but they are not persuasive.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734